Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 17/318,216, CABLE MANAGEMENT SYSTEM AND WORKSTATION SYSTEM, filed on 5/12/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 16 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 9,038,247 to Dodge.
	Dodge teaches a system comprising an areal cable support (106, 108) and at least one support mechanism (100).  The at least one support mechanism comprises a first lever (104) comprising a first retaining portion configured selectively receiving the areal cable support.  The mechanism includes a second lever (the other 104) comprising at least a second retaining portion configured for selectively receiving the areal cable support and a base body (102) extending between a first end and a second end along a major axis.  The base body comprises a first pivot point (110), wherein the first lever is selectively pivotally supported in the first pivot point at a first proximal end of the first lever.  The base body includes a second pivot point (the other 110), wherein the second lever is selectively pivotally supported in the second pivot point at a second proximal end of the second lever.  The base body includes a first fixation point, wherein the first lever is selectively fixed to the base body at the first fixation point and a second fixation point, wherein the second lever is selectively fixed to the base body at the second fixation point.  The first proximal end of the first lever faces the second proximal end of the second lever.  A distal end of the first lever faces the first end of the base body and a second distal end of the second lever faces the second end of the base body.  The first lever comprises at least one further retaining portion (113) configured for selectively receiving the area cable support, wherein the at least one further retaining portion is spaced apart from the first retaining portion.  The further retaining portion comprises at least one stopper (115) configured for preventing displacement of the areal cable support with respect to the first lever.  The base body comprises one or more recesses defined in a respective region of the base body corresponding to the first retaining portion and the at least one further retaining portion when the first lever is fixed to the base body.  The first retaining portion comprises at least one stopper (113, 115).  The base body comprises a recess defined in a region of the base body corresponding to the first retaining portion when the first lever is fixed to the base body.  The system further comprises a worktop (column 1, line 14, docking a boat), wherein the base body comprises a mounting arrangement (on the bottom of the base) for mounting the support mechanism to the worktop. The system comprises a workstation system having a worktop (docking a boat) and wherein the areal cable support and at least one support mechanism are attached to the worktop.  The first and second proximal ends of the respective first and second levers face each other.  The first distal end of the first lever faces the first end of the base body and the distal end of the second lever faces the second end of the base body.



    PNG
    media_image1.png
    905
    1112
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    904
    914
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dodge.
	Dodge teaches the support mechanism (100) but fails to teach more than one support mechanisms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional support mechanism to provide additional security for the cable. 
	

Allowable Subject Matter
Claims 8-11, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
	The applicant argues the prior art with Dodge fails to teach the push lock (106 and 108) for supporting any cables.  The examiner disagrees with the applicant because Dodge’s push lock has the ability of supporting the cables. There is an example from internet showing the nut has the ability of supporting the cables.  The nut would be tightened against the cables on the tubular object.  See below:

    PNG
    media_image3.png
    1089
    1919
    media_image3.png
    Greyscale



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        10/12/22